niform issue list department of the treasury internal_revenue_service washington d c tax exempt and oo er on es nov ey ’ ra re rrkreerrereeeikreerereeeiek rrerkearererererer krkekerekererererererere legend individual a hreekrekrererererkeererereree individual b rrekereerererererererere custodian c hreekrerkekeekrererer ira x hrrerekekeeerereer erererererererererererere rr reerereeererereerer re rarer rhee er ere ere rr eee riker eere eerie erik dea r reekreekreeke this is in response to a request for a ruling letter submitted by your authorized representative on date as supplemented on date date and date concerning a proposed rollover of funds from one individual_retirement_account into another individual_retirement_account under sec_408 of the internal_revenue_code the code’ the facts and representations on which the request is based are as follows individual a was born on date and died on date at his death individual a had not attained age is the surviving_spouse of individual a at the time of his death individual a maintained ira x with custodian c under an agreement that was entered into on date individual b currently reached age individual b who was born on june paragraph of article iv of ira x provides that if the grantor dies before his her entire_interest in the trust is distributed to him undistributed interest shall within five years after the grantor’s death or the death of the surviving_spouse be distributed in a single sum or applied to purchase an immediate the entire_interest of the remaining hrrkekrekkerkerererererere annuity for the beneficiary or beneficiaries of the grantor or his her surviving_spouse paragraph b of article iv in describing one of the exceptions provides that no distribution need be made if the beneficiary elects to treat the entire_interest in the trust under the distribution rules in paragraph of this article paragraph of article iv provides that the entire_interest of the grantor in the trust account must be or commence to be distributed before the close of the taxable_year in which the grantor attains age not later than the close of such taxable_year the grantor may elect in a form and at such time as may be acceptable to the trustee to have the balance o the trust account distributed in among other methods a single sum payment on date individual a and individual b signed an agreement which provides in pertinent part that upon the death of either of the parties to this agreement title to all property as defined in the preceding paragraph shail immediately vest in fee simple to the survivor of them it has been represented that this agreement applies to individual a’s ira x treated as the beneficiary designation with respect to said ira x it has been further represented that this agreement is being pursuant to the above described agreement individual b intends to receive a full distribution of all amounts standing in ira x and within days of receipt roll over said amounts into an ira set up and maintained in her individual b’s name said actions will occur not later than date it is represented that ira x maintained by individual a at his death meets the requirements of sec_408 of the code based on the facts and representations the following rulings are requested individual b is eligible to roll over the distributions of the proceeds of the decedent's ira into an ira set up and maintained in her own name pursuant to sec_408 as long as the rollover of such distribution occurs no later than the 60th day from the date said ira proceeds are received by individual b individual b will not be required to include in gross_income for federal_income_tax purposes for the year in which the rollover is made timely any portion of the amounts transferred from the decedent's ira to the ira set up and maintained in individual b's name sec_408 of the code provides that except as otherwise provided any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit ereeekeekekerkrererererrek the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he or she receives the payment or distribution sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira on date final income_tax regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date the preamble to the final regulations indicates in relevant part that the regulations apply for purposes of determining required minimum distributions for calendar years beginning on or after date however with respect to calendar_year distributions a taxpayer may rely on the proposed_regulations this letter_ruling assumes that the actions described herein will occur no later than date and thus is based on the proposed_regulations sec_1_408-8 of the proposed income_tax regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account if a surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of sec_401 a b q a a- further provides in pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of sec_401 the result of kerkeerererererkrerererre such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own q a a-4 lists actions by which a surviving_spouse makes said election however q a a-4 does not provide the exclusive methods by which a surviving_spouse so elects under the above referenced proposed_regulations under sec_1_408-8 a surviving_spouse may elect to treat the entire ira of her deceased spouse as her own under said proposed_regulations individual b as sole beneficiary of all of individual a’s property including ira x may do so by receiving a distribution from individual a’s ira x and timely rolling said distribution into her ira the effect of individual b’s rolling over her ira x distribution into an ira maintained in her name is that individual b becomes the owner of the ira and the person for whose benefit the ira is maintained thus based on the above individual b’s rolling over said ira x distribution into her ira will constitute a rollover as that term is used in code sec_408 accordingly with respect to you ruling requests we conclude as follows individual b is eligible to roll over the distributions of the proceeds of the decedent's ira ira x into an ira set up and maintained in her own name pursuant to sec_408 as long as the rollover of such distribution is contributed to an ira set up in the name of individual b occurs no later than the 60th day from the date said ira x proceeds are received by individual b individual b will not be required to include in gross_income for federal_income_tax purposes for the calendar_year the year in which the rollover is made timely any portion of the amounts transferred from the decedent's ira to the ira set up and maintained in individual b's name this ruling is based on the assumption that ira x established by individual a and the transferee ira to be maintained in the name of individual b meet the requirements of sec_408 of the code at all times relevant to the transaction described herein as noted above this letter_ruling is based on the proposed_regulations thus it does not consider issues raised if any under either the proposed_regulations concerning required distributions from individual_retirement_arrangements published in the federal_register on date see also ilr b date or the temporary and final regulations published in which are referenced above rererekeeereerererrereeer this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent the original of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours - _ pf alan c pipkin manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
